                                                                                                1/24/2020

                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                    STEPHANIE DE ANGELIS
Corporation Counsel                              100 CHURCH STREET                         Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                Phone: (212) 356-3513
                                                                                                     Fax: (212) 356-3509
                                                                                           Email: sdeangel@law.nyc.gov



                                                                            January 24, 2020
      BY ECF
      Honorable Analisa Torres
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

           Re: Luis A. Herrera v. City of New York, et al.,
               19-CV-3216 (AT) (SDA)

      Your Honor:

                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney representing defendants the City
      of New York, Commissioner James P. O’Neill, and Steven Banks (“hereinafter defendants”) in
      the above-referenced case. The undersigned writes, pursuant to Your Honor’s Individual Rule of
      Practice in Civil Cases, to respectfully submit that the undersigned attempted to call plaintiff
      Luis A. Hererra to confer about the Joint Status Letter, currently due on January 27, 2020;
      however, the number plaintiff provided on the docket is out of service. Thus, defendants
      respectfully requests that the Court set a date certain by which plaintiff must provide a working
      telephone number and e-mail address. Additionally, defendants respectfully requests that the
      Court adjourn the deadline for the Joint Status Letter, currently set for January 27, 2020 sine die
      pending the outcome of defendants’ fully dispositive Motion to Dismiss the Complaint for
      failure to prosecute. This is defendants’ first request for an adjournment of the deadline for the
      Joint Status Letter.

Request GRANTED. The deadline for the Parties to file a joint status letter is adjourned sine die in light of
the City's forthcoming motion to dismiss. In addition, as set forth in the FRCP 4 Service Package which was
mailed to Plaintiff on June 5, 2019 (See ECF Nos. 7 & 8), it is the Plaintiff's responsibility to notify the court
if his contact information changes. No later than January 31, 2020, Plaintiff shall file a letter with the court
with a working telephone number and email address at which he may be reached. Failure to notify the
Court of your contact information may cause your case to be dismissed.
Lastly, Assistant Corporation Counsel is reminded that this matter has been referred to Magistrate Judge
Stewart D. Aaron for general pretrial management, including scheduling, discovery, non-dispositive pretrial
motions and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A), and that letters such as this one should be
addressed to the undersigned. (ECF No. 6.) SO ORDERED.
Dated: January 24, 2020
      Case 1:19-cv-03216-AT-SDA Document 50 Filed 01/24/20 Page 2 of 2



           Defendants thank the Court for its attention to this matter.



                                                         Respectfully submitted,

                                                         Stephanie De Angelis /s__
                                                         Stephanie De Angelis
                                                         Assistant Corporation Counsel
                                                         Special Federal Litigation Division


cc:   BY FIRST CLASS MAIL
      Luis A. Herrera
      Plaintiff Pro Se
      794 Snediker Avenue
      Apt. 2F
      Brooklyn, NY 11207




                                            -2-
